Judgment, Supreme Court, New York County, rendered January 9, 1974, convicting defendant upon a jury verdict of robbery (second degree), burglary (second degree) and grand larceny (third degree), unanimously modified, on the law, to the extent of reversing the conviction for grand larceny (third degree), vacating the sentence imposed thereon and dismissing that count of the indictment, and, as so modified, affirmed. The count of grand larceny (third degree) was a lesser included concurrent count to robbery (second degree) (see People v Pyles, 44 AD2d 784). The reversal and dismissal of the grand larceny count does not affect the validity of the robbery conviction (see People v Mulligan, 29 NY2d 20, 24; People v Chestnut,' 26 NY2d 481, 491-492). We find that there was no improper curtailment of defense counsel’s cross-examination of the witness Agosto, nor was defendant denied a fair trial because of the prosecutor’s comments in summation. We find, also, that the sentence imposed on defendant was not excessive. Concur—Stevens, P. J., Kupferman, Murphy, Birns and Silverman, JJ.